2014 IL App (1st) 121786

                                                                        FIFTH DIVISION
                                                                        November 14, 2014

No. 1-12-1786

THE PEOPLE OF THE STATE OF ILLINOIS,                    )               Appeal from the
                                                        )               Circuit Court of
        Plaintiff-Appellee,                             )               Cook County.
                                                        )
v.                                                      )               No. 07 CR 16031
                                                        )
OSCAR FLORES,                                           )               Honorable
                                                        )               Maura Slattery Boyle,
        Defendant-Appellant.                            )               Judge Presiding.

        JUSTICE McBRIDE delivered the judgment of the court, with opinion.
        Presiding Justice Palmer and Justice Reyes concurred in the judgment and opinion.

                                              OPINION

¶1      Following a jury trial, defendant Oscar Flores was found guilty of the first degree murder

of Victor Casillas and the attempted murder and aggravated battery with a firearm of Lionel

Medina. Defendant was subsequently sentenced to a total of 80 years in the Illinois Department

of Corrections.

¶2      Defendant appeals, arguing that: (1) the trial court erred in denying his motion to

suppress his July statements, which were involuntary and were obtained in violation of his right

to remain silent and his right to an attorney; (2) the trial court violated his constitutional right to

present a defense when it barred him from presenting evidence of his suppressed May statements

to police; (3) defendant was denied a fair trial when the trial court admitted prejudicial photos

from MySpace without proper authentication and foundation; and (4) his trial counsel was

ineffective for failing to object to testimony that defendant's photo was in a Chicago police

database and he had previously been arrested.
No. 1-12-1786


¶3     The shootings occurred around 8:30 p.m. on March 19, 2007, near West 30th Street and

South Kildare Avenue in Chicago. Defendant was interrogated and gave statements in May and

July 2007. In May, defendant was arrested and held nearly 50 hours in an interrogation room.

Defendant eventually gave statements admitting that he was the shooter. In July, he was arrested

again and interrogated by one of the same detectives. Defendant again admitted during

questioning to being the shooter. Prior to trial, defendant moved to suppress both his May and

July statements on the grounds that: (1) his May statement was obtained in violation of his right

to counsel and his right to remain silent; (2) his July statement was obtained in violation of his

right to remain silent; and (3) both statements were involuntary. At the hearing, neither party

presented any witness testimony, but relied on the recordings of the interrogations. After

viewing the recordings, the trial court granted the motion as to the May statements, finding that

defendant explicitly asked for a lawyer and the detectives improperly reinitiated questioning 14

to 15 hours later. The court did not reach the question of whether the statements were

involuntary.

¶4     As to the July statements, the trial court held that defendant's May request for an attorney

was no longer in effect. The court found that defendant did not invoke his right to remain silent

because even though defendant responded, "Not really. No." when asked if he wanted to speak

with the detectives, defendant "still [kept] engaging the detectives." The court concluded that

defendant's Miranda rights were not violated. The court further found that the statement was

voluntary and defendant's will was not overborne.

¶5     Defendant filed a motion to reconsider and asked for a ruling on whether his May

statement was voluntary. The trial court denied the motion to reconsider, but found the

statements were voluntarily made. Defendant also filed a motion to suppress his statements on



                                                 2
No. 1-12-1786


the basis that the recordings were inaudible, which the trial court denied. Defendant later filed a

motion to reopen his motion to suppress his July statements, arguing that the statements were

obtained in violation of his request for counsel. The trial court denied the motion, finding that

the request for counsel was not clearly expressed.

¶6     The State filed a motion in limine to bar defendant from introducing his May statements

at trial. Defendant responded that he should be allowed to admit evidence of the May

interrogation to explain why he confessed in July. The trial court granted the motion, finding

that the suppressed statements were inadmissible hearsay. The court stated that defendant would

have to satisfy an exception to the hearsay rule in order for any portion of the statements to be

admitted.

¶7     Defendant also filed a pretrial motion to exclude evidence of MySpace photographs

depicting either defendant or Casillas, based on lack of foundation and prejudice. At the hearing,

trial counsel argued that "no one is going to be able to testify whose MySpace page they actually

came from, or how the detectives were even allowed onto that website." Counsel asserted there

was "no way to lay a foundation for this." The trial court allowed the admission of two photos at

trial, finding that the photographs were not prejudicial and were relevant to the police's course of

investigation.

¶8      The following evidence was presented at defendant's October 2011 jury trial. The State

presented the testimony of former assistant State's Attorney (ASA) Fred Sheppard. Sheppard

testified that he obtained a videotaped statement from defendant at 1 a.m. on July 15, 2007. The

videotape was played for the jury. Defendant stated that he joined the Latin Kings when he was

15 or 16. His nickname was "Little Panther" and no one called him "Little Rowdy."




                                                 3
No. 1-12-1786


¶9     On the day of the offense, defendant met Macias at South Drake Avenue and West 26th

Street. They got in a van driven by a friend. They rode around for a while, and the van was

parked near Drake and 27th Street. A short time later, Macias suggested they get in the van.

Macias got in the driver's seat and defendant was in the passenger seat. While driving, they

stopped by Macias's house. Macias went in the house and returned with a white plastic bag,

which he placed under the driver's seat.

¶ 10   Macias then drove toward the Two-Six neighborhood. While they were driving, Macias

took a gun out of the bag. Macias drove near 30th Street. Defendant said he asked what Macias

was doing and Macias told him to stop being a "p***y." When they saw one or two

"gangbangers" on the sidewalk, Macias handed defendant the gun and said, "come on p***y."

Macias slowed down the van and defendant fired about four shots. Macias started to drive

toward Latin King territory, but on the way, they saw a couple of men and one of the them made

a gesture of disrespect to the Latin Kings. Macias told defendant to shoot them again, defendant

then fired two or three shots. Macias then drove back to the Latin King neighborhood. He

dropped defendant off and defendant left the gun with Macias.

¶ 11   Lionel Medina testified at trial and admitted he was a member of the Two-Six gang. On

March 19, 2007, he was near 28th Street and Kildare when he saw a two-tone blue and gray van

at a stop sign. The passenger pulled out a gun and fired. Medina was shot, but survived.

Medina was not able to make any identifications in two lineups.

¶ 12   Leonardo Gonzalez testified that on March 19, 2007, he was walking with Victor Casillas

on 30th Street when they heard gunshots. Both Gonzalez and Casillas were members of the

Two-Six gang. They continued walking until he heard a vehicle behind them. He saw a blue

and white van. According to Gonzalez, Casillas made a gang sign disrespectful to the Latin



                                                4
No. 1-12-1786


Kings. The passenger in the van fired two shots. Casillas started to run and Gonzalez fell down.

He then saw that Casillas had been shot. Casillas fell down near 30th Street and Karlov Avenue.

¶ 13   Gonzalez was unable to make an in-court identification. Gonzalez testified that he

viewed a lineup in May 2007, but he equivocated on whom he identified. He said he identified

Casillas's killer, but did not know if he identified defendant. Gonzalez admitted that he gave a

statement to an ASA in May 2007. Two photographs were attached to the statement. One

showed Casillas with the phrase "Lil Bonez Rotsk" written on it, which was disrespectful to

Casillas. The second photo was of a Latin King with the caption "Little Rowdy." Gonzalez did

not remember if he identified "Little Rowdy" as the shooter. The State later called the ASA who

took the statement and she testified that Gonzalez identified defendant as the shooter.

¶ 14   Gonzalez also could not recall his grand jury testimony. The State later called the ASA

who presented Gonzalez at the grand jury. She testified that Gonzalez identified defendant as the

shooter.

¶ 15   On cross-examination, Gonzalez stated that he did not get a good look at the people in the

van because he was focused on the gun. Gonzalez testified that after the shooting, Antonio

Casillas, Victor Casillas's brother and also a Two-Six member, showed him a photo with the

caption "Little Rowdy Drake Two-Six." He said Antonio told him to identify the person in the

photograph as the shooter. On redirect, Gonzalez maintained that he only identified defendant

because Antonio showed him the photograph.

¶ 16   Antonio Casillas testified that he was the older brother of Victor Casillas. Antonio stated

that he had viewed a MySpace page and saw pictures of his brother and defendant. He said he

recognized defendant as "Little Rowdy." He said he then looked through a Farragut High School

yearbook and found "Little Rowdy" under defendant's name. Antonio viewed the MySpace



                                                 5
No. 1-12-1786


pages with the help of his cousin because Antonio did not have a MySpace account. Antonio

was given permission to use the password for the account of a friend of Antonio's cousin. He

used this account to send a friend request to "Little Rowdy." When the friend request was

accepted, he was able to view photographs. Antonio testified that he approached a police officer

at his brother's funeral with defendant's name. A couple days later, two detectives came to his

house and Antonio showed the detectives the MySpace page.

¶ 17    Antonio was shown three photographs from the MySpace page. The first was a picture of

defendant making gang signs with the caption "Lil Rowdy." The second was a photo of Casillas

with a caption "Lil Bonez Rotsk," which Antonio testified meant "bragging about how [his]

brother is dead." The third photo was another picture of Casillas with the caption, "Lil Bonez

Rotsk!! hahaha 1 less Avers…hahaha." Antonio stated this caption was laughing and bragging

about his brother's death.

¶ 18    On cross-examination, Antonio admitted that nothing on MySpace identified defendant

as "Little Rowdy." Antonio admitted he used to be a member of the Two-Six gang but had quit.

He said he used the most recent yearbook, which was maybe the 2006 or 2007 Farragut High

School yearbook, to make the connection. 1 Antonio denied telling Gonzalez to identify

defendant as the shooter.

¶ 19    Lorena Aguilar and Elizabeth Hernandez each testified that at around 8 to 8:30 p.m. on

March 19, 2007, they were walking on east on 30th Street, between Tripp Avenue and Kildare

Avenue, when they heard gunshots. They looked behind them and saw a two-tone Astro van.

When the van passed them, Aguilar stated that she saw two Hispanic males in their twenties and

Hernandez said she also saw two Hispanic males in their twenties or older. Aguilar described


1
  Defendant's presentence investigation stated that he graduated eighth grade in 2002 and he withdrew from
Farragut High School a couple months into his freshman year.

                                                        6
No. 1-12-1786


the driver as wearing a dark sweatshirt and the passenger was wearing a white t-shirt and had

short hair. Hernandez corroborated Aguilar's description. After the van passed them and was no

longer in their view, they heard more gunshots. They ran toward the gunshots and saw a group

near a person who had been shot. Both women separately viewed a photo array, but testified that

they could not identify the shooter. Aguilar denied that she made a tentative identification. Both

women also separately viewed a lineup, but did not make an identification.

¶ 20   Lizette Martinez testified that around 8 or 8:30 p.m. on March 19, 2007, she was walking

her dog eastward on 30th Street with her neighbor, Rita Serrano, when she heard four gunshots

coming from behind her. She looked and saw a blue and gray Astro van head east on 30th on to

Kedvale. When the van passed her, Martinez saw two males. She said the passenger was

wearing a white t-shirt. She heard two more gunshots. Martinez viewed a photo array and did

not make an identification. She later viewed a lineup, but did not make an identification.

¶ 21   Rita Serrano testified at trial for the defense. Her testimony corroborated Martinez's

except that she described the passenger in the van as a bald Hispanic male wearing a white t-

shirt. Serrano did not make an identification in either a photo array or a lineup.

¶ 22   The parties stipulated that six cartridge cases were recovered at the scenes of the

shootings, but no fingerprints were recovered from the casings.

¶ 23   Following deliberations, the jury found defendant guilty of the first degree murder of

Casillas and the attempted murder and aggravated battery with a firearm of Medina. The trial

court subsequently sentenced defendant a term of 29 years for the first degree murder conviction

with an additional 25-year firearm enhancement, 20 years for the attempted murder conviction,

and 6 years for the aggravated battery conviction, to be served consecutively. Defendant

received a total sentence of 80 years.



                                                 7
No. 1-12-1786


¶ 24   This appeal followed.

¶ 25   On appeal, defendant first argues that the trial court erred in denying his motion to

suppress his July statements to police and the ASA. Specifically, defendant contends that his

statements were taken in violation of his right to remain silent and his right to counsel. He also

asserts that the statements were involuntary and his will was overborne. We first look at the

circumstances in both the May and July interrogations in relevant detail.

¶ 26   On May 24, 2007, the police arrested defendant and placed him in a locked interrogation

room at Area 4 around 9:45 p.m. Defendant was 17 years old at the time of his arrest.

Defendant was held in the interrogation room until approximately 11:15 p.m. on May 26, 2007.

We note that the transcripts of all interrogations are taken from a video camera located in the

corner of the interrogation room. The transcripts contain several notations that the dialogue is

"inaudible."

¶ 27   Defendant was repeatedly interrogated by two detectives over those two days. The

detectives used excessive amounts of profanity during the interrogation. The detectives

misinformed defendant that if he had not planned to specifically shoot Casillas, then it was not

first degree murder and he could receive a lesser sentence and regain his life. The detectives also

repeatedly told defendant that he had been identified in multiple lineups and they had six

witnesses. However, defendant had only been identified in one lineup. The five other

occurrence witnesses were unable to identify defendant. The detectives also frequently referred

to the evidence in their possession, such as fingerprints and other evidence from the van. No

evidence of this kind was presented at trial.

¶ 28   At around 8 p.m. on May 25, 2007, defendant explicitly requested to speak with an

attorney. The detectives asked defendant if he wanted to end questioning to get an attorney,



                                                 8
No. 1-12-1786


which defendant said he did. The detectives ended questioning at that time. However, at

approximately 1:15 p.m. on May 26, 2007, the detectives reinitiated interrogation with defendant

without an attorney present.

¶ 29   During the May 26 interrogation, defendant made incriminating statements. He initially

said he was in the van during the shooting, but did not participate. The detectives told defendant

he was lying. Defendant then told them that he was driving the van and was unaware that

codefendant Robert Macias had a gun. Again the detectives told defendant he was lying. At

approximately 11 p.m., defendant confessed that he was the shooter. Following the

interrogation, an ASA reviewed the case and declined to press charges. Defendant was released

in the early morning hours of May 27, 2007.

¶ 30   On June 2, 2007, Macias was arrested in connection with the shootings. During his

interrogation, Macias gave statements incriminating defendant as the shooter. Based on this

information, the police arrested defendant a second time on July 14, 2007.

¶ 31   At approximately 6:15 p.m. on July 14, 2007, defendant was again placed in an

interrogation room at Area 4. One of the detectives, who also participated in defendant's initial

interrogation, gave defendant his Miranda rights and questioned defendant as follows.

                       "DETECTIVE: You're here for the same shooting death of

                Victor Casillas, March 19th, 30th and Karlov, right? I got to tell

                you what your rights are. You understand you have the right to

                remain silent. Do you understand that? You got to say it out loud.

                       DEFENDANT: Yes.




                                                 9
No. 1-12-1786


                        DETECTIVE: You understand that anything you say can

                and will be used against you in a court of law. You understand

                that?

                        DEFENDANT: Yes.

                        DETECTIVE: Okay. You understand that you have the

                right to have an attorney with you when I talk to you? Do you

                understand that?

                        DEFENDANT: Yes.

                        DETECTIVE: You understand that if you can't afford an

                attorney, the state will give you one free of charge. Do you

                understand that?

                        DEFENDANT: Yes.

                        DETECTIVE: Okay. You've been here before, right?

                        DEFENDANT: Yeah.

                        DETECTIVE: Okay, Uh–Robert Macias has been in here.

                Robert has been saying some things about you—

                        DEFENDANT: Um-huh.

                        DETECTIVE: -- and we wanted to talk to you about them.

                You want to talk to us about that?

                        DEFENDANT: Not really. No.

                        DETECTIVE: Well, I mean, he's, you know, he's saying

                thing that aren't good about you. That's why we  And




                                                10
No. 1-12-1786


                basically he's saying that you were the one who produced the gun

                for that shooting.

                        DEFENDANT: Um--"

¶ 32   The detective continued to ask questions, and when he asked defendant if he had

anything to say about the gun, defendant shook his head indicating no. The detective followed

that and asked, "you don't know something about the gun?" Defendant answered no. A few

minutes later, the detective said that he wanted to hear what defendant has "to say about it."

Defendant responded that he "ain't gonna say nothing about nothing."

¶ 33   The detectives left defendant alone for about 15 minutes and returned around 6:35 p.m.

Shortly after they begin questioning defendant again, the following dialogue took place.

                        "DEFENDANT: When is the attorney going to come?

                        DETECTIVE: The [S]tate's [A]ttorney?

                        DEFENDANT: Yeah.

                        DETECTIVE: I got to call them.  talk to you.

                        DEFENDANT: You gotta call them again?

                        DETECTIVE: Yup.

                        DEFENDANT: I thought you said that if I said if I wanted

                a lawyer, that—that, uh, I don't have to talk to you or something

                like that.

                        DETECTIVE: Well, that's one of your rights that I read,

                yeah. Is that what–I mean–




                                                11
No. 1-12-1786


                        DEFENDANT: No, I'm saying that the other thing you

                said that–or when she told me  keep me here for how

                many hours?

                        DETECTIVE: We can hold you for up to 48 hours.

                        DEFENDANT: And that's already another 48 hours

                already you  huh?

                        DETECTIVE: It's the same as any time. It's not up to me.

                Last time you walked out of here a free man. We wanted to talk to

                you again, because, you know, he says you're the one who gets the

                gun."

¶ 34   The detectives then continued to question defendant, but defendant's responses were

minimal. Eventually the detectives asked defendant if he wanted to see Macias's statement, and

defendant stated that he did. The detectives and defendant then left the room to view the

statement. They returned approximately 10 minutes later. Over the next 30 minutes, defendant

participated in the interrogation and answered the detectives' questions. During this

interrogation, defendant admitted to being the shooter on March 19, 2007. A few hours later,

defendant spoke with an ASA and gave a videotaped statement in which he confessed to

shooting the victims.

¶ 35   In reviewing a trial court's ruling on a motion to suppress, this court applies a de novo

standard of review. People v. Sorenson, 196 Ill. 2d 425, 431 (2001); see also Ornelas v. United

States, 517 U.S. 690, 699 (1996). However, findings of historical fact are reviewed only for

clear error and the reviewing court must give due weight to inferences drawn from those facts by

the fact finder. Ornelas, 517 U.S. at 699. Accordingly, we will accord great deference to the



                                                12
No. 1-12-1786


trial court's factual findings, and we will reverse those findings only if they are against the

manifest weight of the evidence; however, we will review de novo the ultimate question of the

defendant's legal challenge to the denial of his motion to suppress. Sorenson, 196 Ill. 2d at 431.

However, in this case, the trial court did not hear any live testimony, but instead viewed the

recordings of defendant's interrogations. Because there was no live testimony presented and we

are reviewing the same evidence the trial court reviewed, we conclude our review of the trial

court's ruling on the motion to suppress is de novo.

¶ 36   "Where a defendant challenges the admissibility of his confession through a motion to

suppress, the State has the burden of proving the confession was voluntary by a preponderance of

the evidence." People v. Braggs, 209 Ill. 2d 492, 505 (2003) (citing 725 ILCS 5/114-11(d)

(West 2000)).

¶ 37   "The concept of voluntariness includes proof that the defendant made a knowing and

intelligent waiver of his privilege against self-incrimination and his right to counsel." Id. "To

protect an individual's right not to be a witness against himself, found in both the United States

and Illinois Constitutions (see U.S. Const. amend. V; Ill. Const. 1970 art. I, § 10), interrogation

must cease once the individual indicates in any manner and at any time prior to or during a

custodial interrogation that he wishes to remain silent. [Citation.]" People v. Hernandez, 362 Ill.

App. 3d 779, 785 (2005). " '[A]ny statement taken after the person invokes his privilege cannot

be other than the product of compulsion, subtle or otherwise.' " Id. (quoting Miranda v. Arizona,

384 U.S. 436, 474 (1966)). A defendant may invoke his or her right to silence either verbally or

through nonverbal conduct that clearly indicates a desire to end questioning. Id. (citing People v.

Nielson, 187 Ill. 2d 271, 287 (1999) (finding that the defendant placing his hands over his ears,




                                                  13
No. 1-12-1786


turning his head, and saying, " 'nah nah nah,' " was sufficient to invoke right to remain silent)).

"If verbal, the individual's demand to end the interrogation must be specific." Id.

¶ 38   The United States Supreme Court in Smith v. Illinois, 469 U.S. 91 (1984), considered

whether a defendant's statements subsequent to his request for an attorney rendered the

invocation ambiguous and equivocal. The Court held that "an accused's postrequest responses to

further interrogation may not be used to cast retrospective doubt on the clarity of the initial

request itself. Such subsequent statements are relevant only to the distinct question of waiver."

(Emphasis omitted.) Id. at 100. "With respect to the waiver inquiry, we accordingly have

emphasized that a valid waiver 'cannot be established by showing only that [the accused]

responded to further police-initiated custodial interrogation.' " Id. at 98 (quoting Edwards v.

Arizona, 451 U.S. 477, 484 (1981)). While Smith considered subsequent statements in the

context of request for counsel, this reasoning is equally applicable to a defendant's invocation of

his right to remain silent. Moreover, we find that the invocation of a right to remain silent should

not be based on how an interrogator phrases his or her questions to the defendant.

¶ 39   In Hernandez, the defendant agreed to give a videotaped statement to an assistant State's

Attorney. After the attorney outlined the defendant's Miranda rights, she asked,

" 'Understanding these rights, do you wish to talk to us now?' " The defendant responded, " 'No,

not no more.' " Hernandez, 362 Ill. App. 3d at 781-82. The attorney then asked, " 'Do you wish

to talk to us now about what we previously spoken to? [sic] ' " and the defendant answered, "

'Yes.' " He went on to discuss his role in a murder. The defendant filed a motion to quash his

arrest and suppress evidence under several bases, but did not argue that he invoked his right to

remain silent. The trial court denied the motion. Id. at 782-84.




                                                 14
No. 1-12-1786


¶ 40   On appeal, the defendant argued that the trial court erred in not suppressing his

videotaped statement because he invoked his right to remain silent and his trial counsel was

ineffective for failing to raise that basis in the motion before the trial court. The reviewing court

first considered whether the defendant invoked his right to remain silent. Id. at 784-85.

¶ 41   The Hernandez court found that the defendant had invoked his right to silence when after

being informed of his rights and asked if he wished to speak with the prosecutor, the defendant

responded, " 'No, not no more.' " Id. at 785-86.

                "Though it is possible that defendant was being facetious, without

                the videotape it is impossible to tell. From the verbatim transcript

                alone, it appears that while defendant had been willing to talk to

                the police and prosecutor about his role in [the victim's] murder,

                making several incriminating statements prior to his videotaped

                statement, i.e., to [a detective] after his arrest and to [the

                prosecutor] just before the videotaping began, he decided during

                the videotaping that he no longer wished to speak." Id. at 785.

¶ 42   The court found that "the language defendant used here to invoke his right to silence was

clear and unequivocal, unlike language from other cases found to be too ambiguous to

sufficiently do so. See People v. Milner, 123 Ill. App. 3d 656, 658 (1984) (holding the defendant

did not trigger his right to silence when he said ' "I'm tired, I can't answer no more" '); People v.

Aldridge, 68 Ill. App. 3d 181, 186-87 (1979) (finding the defendant did not properly invoke his

right to silence when he told police ' "I think you got enough," ' ' "Okay now have you got

enough," ' ' "there's nothing I want to add to it," ' and ' "you've got everything you need here

now" '); People v. Troutman, 51 Ill. App. 3d 342, 344 (1977) (finding the defendant's comment



                                                   15
No. 1-12-1786


that she was not going to make a confession was not ' "specific enough to constitute a demand

that questioning cease" '); People v. Pierce, 223 Ill. App. 3d 423, 430-31 (1991) (no proper

invocation when the defendant stated, ' "If I don't want to answer any more questions, then what

happens," ' ' "You got all the stuff there right now. You don't need no more really," ' and ' "I told

you, though, once that ..." '; [citation]." Id.

¶ 43    The court in Hernandez held that the defendant's response was a clear and unequivocal

invocation of his right to remain silent. The court then concluded that the interrogators failed to

scrupulously honor his invocation and that his trial counsel was ineffective for failing to raise the

argument that the defendant invoked his right to remain silent in the trial court. Id. at 786-89.

¶ 44    Similar to the invocation in Hernandez, after giving defendant his rights, the detective

told defendant that a codefendant had made statements against defendant and asked if defendant

wanted to talk to the detectives about that, and defendant responded, " 'Not really. No.' " The

detective did not cease interrogation at that point, but continued to tell defendant that the

codefendant has made incriminating statements about defendant and to ask questions. Moreover,

defendant continued to voice his desire to remain silent. A short time later, defendant shook his

head indicating no and said "no," when asked if he had anything to say about the gun. Less than

three minutes later, defendant said he was not "gonna say nothing about nothing." The detective

continued to question defendant, telling him that they just wanted to get his "side of the story."

¶ 45    In People v. Brown, 171 Ill. App. 3d 993 (1988), the defendant was being questioned by

an assistant State's Attorney. The attorney outlined each of the defendant's rights and then the

following dialogue occurred.

                        " 'Q. All right. Understanding these rights do you wish to

                talk to us now?



                                                  16
No. 1-12-1786


                       A. No.

                       Q. Pardon me?

                       A. I didn't understand.

                       Q. Understanding these rights, do you wish to talk to us

                now?

                       A. Well, I already told you what happened.

                       Q. All right. After you told me before about what happened

                I informed you that I was going to call a court reporter and we

                were going to take it down in writing, is that correct?

                       A. Yes, sir.

                       Q. Now I've advised you of your rights. Understanding

                these rights do you wish to talk to us now about the incident

                involved on the 30th of June 1983 involving the shooting death of

                Renaldo [sic] Reyes?

                       A. Yes.' " (Emphasis omitted.) Brown, 171 Ill. App. 3d at

                995.

¶ 46   The defendant contended on appeal that the trial court erred in denying his motion to

suppress because his response of " 'No' " indicated an invocation of his right to remain silent and

interrogation should have ceased. Id. Similar to the State's argument in the present case, the

State maintained that the defendant did not invoke his right to remain silent because "defendant's

'No' answer was not a clear and unambiguous invocation of the right and, instead, his answer

'simply exhibited a misunderstanding as to the wording of the question and was properly

clarified in the subsequent series of questions.' " Id. at 996.



                                                  17
No. 1-12-1786


¶ 47   The reviewing court rejected the State's argument that a "No" response was ambiguous.

"The fact that [the defendant's] oral response was not accompanied by a stronger oral statement

or physical manifestations does not make his response of 'No' any less decisive or clear. In fact,

because the questioning continued without any passage of time, defendant was precluded from

expanding on his response if he had any intention of doing so." Id. at 997.

                       "We further observe that the State's assertion that

                defendant's response of 'No' resulted from a misunderstanding of

                the preceding question is merely a possible, as well as a

                convenient, interpretation based upon the State's own 'clarification'

                through a series of subsequent questions which were amenable to

                the possibility of manipulation of the wording of those questions to

                obtain the desired 'clarification.' The fact remains, however, that

                defendant stated he did not want to talk to the assistant State's

                Attorney and clearly indicated so based on his responsive 'No' to

                the State's corresponding question. Questioning should have

                ceased at that point; in order to scrupulously honor defendant's

                invocation of the right, the State, instead of speculating on what it

                perceived to be the reason for defendant's answer, should have

                entertained the idea that defendant was in fact invoking his right to

                remain silent. Accordingly, because defendant's invocation of his

                right to remain silent was not scrupulously honored, we hold that

                his statement was inadmissible at trial." Id. at 998.




                                                  18
No. 1-12-1786


¶ 48   In People v. R.C., 108 Ill. 2d 349 (1985), the supreme court considered whether the minor

defendant's right to remain silent was violated when the police continued to question the

defendant after he invoked the right. There, the defendant was taken into custody in relation to

residential burglary and advised of his Miranda rights by a juvenile officer. After being advised

of his rights, the defendant stated that he did not wish to speak with the officer. The officer

responded that the defendant had that right, but he had been identified by a codefendant and the

arresting officer. The officer also asked about jewelry taken during the burglary. The defendant

asked if returning the jewelry would make a difference and was told only in restitution. The

defendant then gave a statement admitting his participation. Id. at 352.

¶ 49   The supreme court found that the defendant's invocation of his right to remain silent had

not been scrupulously honored. "Rather than terminating the interrogation immediately, which is

what Miranda requires, the officer told the defendant that he had been identified. This was an

obvious effort to persuade [the defendant] to make a statement." Id. at 354.

¶ 50   The State cites the decision in People v. Kronenberger, 2014 IL App (1st) 110231, to

support its position that defendant did not invoke his right to remain silent. We find

Kronenberger to be distinguishable.

¶ 51   In that case, the defendant argued on appeal that his videotaped confession should have

been suppressed because he invoked his right to remain silent which the police failed to

scrupulously honor. The defendant pointed to two instances during his interrogation in which he

invoked his right to silence. The first occurred during an interrogation in which the defendant

had been advised of his Miranda rights and had "at times answered the detectives' questions, at

times did not answer, and at times lamented on the dire circumstances in which he now found

himself." Id. ¶ 34. The detective asked the defendant if he wanted to keep talking to the



                                                 19
No. 1-12-1786


detectives, the defendant "did not verbalize a response" and the detective urged the defendant to

answer yes or no. Id. The detective then asked, " 'You don't want to talk to me anymore?' and

'We done talking?' to which the defendant said nothing." Id. The defendant argued on appeal

that he shook his head in response to those questions to indicate that he was done talking.

Id. ¶ 35.

¶ 52    The reviewing court stated that it carefully viewed the videotape multiple times and "saw

that the defendant made some very slight movements of his head but even after repeated

viewing, it is unclear whether he actually nodded or shook his head in response to these

questions." Id. "We cannot conclude that the defendant's head movements clearly indicated a

desire to end all questioning. It certainly did not rise to the level of an unambiguous and

unequivocal invocation of the right to silence." Id.

¶ 53    The second instance cited by the defendant occurred approximately an hour later. The

detective reentered the interrogation room and asked the defendant " 'Are you done talking to

me?' " and " 'Are you done talking to all of us?' " and the defendant responded, " 'Yeah.' "

Id. ¶ 36. The reviewing court, after viewing this portion of the videotape, concluded that "the

defendant's response, without specificity, did not indicate a desire to end all questioning so as to

rise to the level of an unambiguous and unequivocal invocation of the right to silence." Id. ¶ 37.

¶ 54    Further, the court in Kronenberger found that the defendant later unambiguously invoked

his right to counsel, which the police scrupulously honored, but the defendant later reinitiated the

conversation and wanted to speak with the detectives. Id. ¶ 40.

                "Based on this evidence, we find that, even had the defendant

                unambiguously and unequivocally invoked his right to silence at

                12:57 a.m. and 2:07 a.m., and the police failed to scrupulously



                                                 20
No. 1-12-1786


                honor those requests, the later invocation of his right to counsel

                was scrupulously honored by the police and the subsequent

                videotaped confession was admissible, where it was made after the

                defendant had been readvised of his rights and he had reinitiated

                conversation with the police." Id.

¶ 55   The circumstances in the present case differ from Kronenberger. The State contends that

defendant's initial response of "Not really. No." was limited only to his desire to talk about

Macias's statement. We disagree. This response was given immediately following the giving of

Miranda rights and was the first question posed thereafter asking defendant if he wanted to speak

with the detectives. The detectives continued to mention Macias's statement implicating

defendant. Defendant makes a comment suggesting he has had issues with the Latin Kings, but

the inaudible moments make it difficult to fully discern his comments. The detective then says

"we want to talk to you about this thing" and asks if defendant had anything to say about the gun,

to which defendant shook his head indicating no. The detective then asked, "you don't know

something about the gun?" and defendant says " No." Further, even if defendant's

initial response was unclear that he did not wish to speak with the detectives at all, his later

comment that he "ain't gonna say nothing about nothing," unequivocally showed that defendant

had invoked his right to remain silent.

¶ 56   While the State and the trial court characterize defendant as "engaging in the

conversation with the detectives," we disagree. Our review of the videotaped interrogation

disclosed in excess of 30 pauses between questions asked by the detective and any response from

defendant. During the initial interrogation, defendant does not "engage" in the conversation. He

was hesitant and does not make any statements implicating himself until two hours later, after the



                                                  21
No. 1-12-1786


videotaped recording suggested that he left the interrogation room to view Macias's statement.

We find the circumstances of this case to be more analogous to Hernandez, Brown, and R.C. than

Kronenberger.

¶ 57   After viewing the videotaped interrogation and reviewing the transcript of the

interrogation, we find that defendant invoked his right to remain silent and the detectives should

have ceased all questioning after asking defendant if he wanted to talk to them and defendant

responded, "Not really. No." This response was a clear and unequivocal response that defendant

did not wish to waive his right to remain silent. See Hernandez, 362 Ill. App. 3d at 785-86;

Brown, 171 Ill. App. 3d at 998; R.C., 108 Ill. 2d at 352-53. Defendant's invocation was

unequivocal and unambiguous and was not limited to his desire to comment on Macias's

statements.

¶ 58   Since we have found that defendant properly invoked his right to silence, we turn to

whether the trial court could properly consider defendant's statements that followed his

invocation. "Statements made after the invocation of the right to silence are admissible only if

the interrogators scrupulously honored the defendant's right to cut off questioning." Hernandez,

362 Ill. App. 3d at 786; see also R.C., 108 Ill. 2d at 353.

                "In deciding whether that right was so honored, courts should

                consider whether (1) the interrogator immediately halted the initial

                interrogation after the defendant invoked his right to remain silent;

                (2) a significant amount of time elapsed between the

                interrogations; (3) the defendant was 're-Mirandized' before the

                second interrogation; and (4) the second interrogation addressed a

                crime different from that of the first interrogation (though the fact



                                                  22
No. 1-12-1786


                that the same crime was discussed during both interrogations does

                not preclude a finding that the defendant's right to silence was

                scrupulously honored)." Hernandez, 362 Ill. App. 3d at 786 (citing

                Nielson, 187 Ill. 2d at 287).

See also Michigan v. Mosley, 423 U.S. 96, 103-04 (1975).

¶ 59   Here, defendant's invocation of his right to remain silent was not scrupulously honored.

First, the detectives did not immediately halt interrogation. Rather, they continued to discuss

codefendant Macias's statements and asked defendant for his side of the story. The supreme

court in R.C. noted that telling the defendant he had been identified after the defendant had

invoked his right to silence "was an obvious effort to persuade R.C. to make a statement." R.C.,

108 Ill. 2d at 354. Next, no time elapsed between defendant's invocation and the continued

questioning nor was defendant given new Miranda warnings. Finally, the interrogation only

focused on the same crime, the shootings that occurred on March 19, 2007. Since defendant's

invocation of his right to remain silent was not scrupulously honored, any statements made after

that point were inadmissible.

¶ 60   The same test must also be applied to determine whether defendant's later statements to

an ASA were inadmissible. As we previously held, the detectives did not halt the interrogation

when defendant invoked his right to remain silent. Instead, the detectives continued to

interrogate defendant for another two hours until defendant confessed to being the shooter. After

his confession, defendant remained in the interrogation room.

¶ 61   The ASA arrived and interviewed defendant approximately four hours after the

interrogation with the detectives ended. We note that the Supreme Court in Mosley found that a

two-hour break between questioning was a sufficient passage of time to satisfy the second prong.



                                                 23
No. 1-12-1786


See Mosley, 423 U.S. at 104-06. When the ASA began the interview, he outlined defendant's

Miranda rights and then engaged in questioning defendant about the shootings.

¶ 62    The State cannot satisfy the first and fourth prongs regarding the subsequent statement

made to the ASA. The detectives' failure to cease interrogation once defendant invoked his right

to remain silent again precludes admissibility. Further, though the fourth prong alone does not

necessarily preclude a finding that an invocation was scrupulously honored, the subject of both

interrogations was the March 19 shootings. The continued interrogation regarding the same

crime after the detectives failed to stop interrogation shows that defendant's right to remain silent

was not scrupulously honored. While the passage of time and fresh Miranda warnings before the

ASA interview fulfill the second and third prongs, it is not sufficient to show that defendant's

invocation of his right to remain silent was scrupulously honored. Accordingly, defendant's

statement to ASA Sheppard was also inadmissible following defendant's invocation of his right

to remain silent.

¶ 63    Since we have concluded that defendant invoked his right to remain silent and all

subsequent statements were inadmissible, we need not reach the applicability of Maryland v.

Shatzer, 559 U.S. 98 (2010), to defendant's prior request for an attorney, defendant's argument

that he invoked his right to counsel, or whether defendant's confession was involuntary. We

reverse the trial court's denial of defendant's motion to suppress his July statements and remand

for retrial.

¶ 64    Additionally, we find that there is no double jeopardy impediment to a new trial. After

reviewing the record, we conclude that the evidence was sufficient to prove defendant guilty

beyond a reasonable doubt. However, in our finding, we reach no conclusion as to defendant's

guilt that would be binding on retrial. People v. Naylor, 229 Ill. 2d 584, 610-11 (2008).



                                                 24
No. 1-12-1786


¶ 65   Since we are remanding for a new trial, we need not reach defendant's argument that the

trial court erred when it barred defendant from introducing his May statements to explain why he

confessed. We reach defendant's remaining arguments on appeal only to the extent that the

issues may recur on retrial.

¶ 66   Defendant contends that the trial court erred when it admitted prejudicial photos from a

MySpace page without proper foundation or authentication. The State maintains that the photos

were properly admitted as part of the police course of investigation and were not used to

establish defendant's guilt.

¶ 67   Prior to trial, defendant filed a motion to exclude evidence of MySpace photographs

depicting either defendant or Casillas, based on lack of foundation and prejudice. Defendant

contended that only one MySpace photograph should be admitted, a photograph of defendant in

which he identified himself. He asked for all other photographs from MySpace to be barred.

¶ 68   At the hearing, trial counsel argued that "no one is going to be able to testify whose My

Space page they actually came from, or how the detectives were even allowed onto that website."

Counsel asserted there was "no way to lay a foundation for this." The State conceded that it

would not be able to lay a foundation as to who posted the photographs or whose MySpace page

it was, but sought to admit the photographs to show the course of the police investigation. The

trial court allowed the admission of two photos at trial, one of defendant with the phrase "King

Little Rowdy" and one of Casillas with the writing "Little Bones ROTSK." The court found that

the photographs were not prejudicial and were relevant to the police's course of investigation.

¶ 69   The photographs were admitted at trial during the testimony of Casillas's brother

Antonio. As previously summarized, Antonio testified that he viewed a MySpace page and saw

pictures of his brother and defendant. He said he recognized defendant as "Little Rowdy." He



                                                25
No. 1-12-1786


said he then looked through a Farragut High School yearbook and found "Little Rowdy" under

defendant's name. Antonio viewed the MySpace pages with the help of his cousin because

Antonio did not have a MySpace account. Antonio was given permission to use and the

password for the account of a friend of Antonio's cousin. He used this account to send a friend

request to "Little Rowdy." When the friend request was accepted, he was able to view

photographs. Antonio testified that he approached a police officer at his brother's funeral with

defendant's name. A couple days later, two detectives came to his house and Antonio showed

the detectives the MySpace page.

¶ 70   Antonio was shown three photographs from the MySpace page. The first was a picture of

defendant making gang signs with the caption "Lil Rowdy." The second was a photo of Casillas

with a caption "Lil Bonez Rotsk," which Antonio testified meant "bragging about how [his]

brother is dead." The third photo was another picture of Casillas with the caption, "Lil Bonez

Rotsk!! hahaha 1 less Avers…hahaha." Antonio stated this caption was laughing and bragging

about his brother's death. Also at trial, Gonzalez testified that he identified defendant in a lineup

because Antonio showed him a MySpace photograph of defendant and told him to identify

defendant.

¶ 71   "The admission of evidence is within the sound discretion of a trial court, and a

reviewing court will not reverse the trial court absent a showing of an abuse of that discretion."

People v. Becker, 239 Ill. 2d 215, 234 (2010). An abuse of discretion occurs where the trial

court's decision is arbitrary, fanciful or unreasonable or where no reasonable person would agree

with the position adopted by the trial court. Id.

¶ 72   "In general, the consequential steps of an investigation are relevant to explaining the

State's case to a jury." People v. Thompson, 2014 IL App (5th) 120079, ¶ 45 (citing People v.



                                                    26
No. 1-12-1786


Johnson, 116 Ill. 2d 13, 24 (1987)). "In particular, the State must be allowed to explain why a

previously unidentified defendant became a suspect." Id. "Silence as to this point would leave

open the question of why, of all the people in the world, the police arrested defendant." Id.

"This would invite speculation and baseless innuendo that the investigation lacked rigor." Id.

¶ 73   Here, the MySpace photographs were relevant at trial to establish the course of the police

investigation and how defendant was identified as a suspect. Nevertheless, defendant asserts that

the photographs were not properly authenticated to be admitted at trial.

¶ 74   Under the Illinois Rules of Evidence, "[t]he requirement of authentication or

identification as a condition precedent to admissibility is satisfied by evidence sufficient to

support a finding that the matter in question is what its proponent claims." Ill. R. Evid. R. 901(a)

(eff. Jan. 1, 2011). Rule 901(b) contains a nonexhaustive list of illustrations to authenticate a

piece of evidence. One example from this list is testimony from a witness with knowledge that a

matter is what it is claimed to be. Ill. R. Evid. R. 901(b)(1) (eff. Jan. 1, 2011).

¶ 75   Here, the MySpace photographs were admitted to show the course of the police

investigation. Antonio Casillas testified about how he obtained access to the photographs from

the account of a friend of his cousin. His testimony authenticated that the photographs were

what they were claimed to be, something used by the police during their investigation to identify

defendant as a suspect. The photographs were not used to establish defendant's guilt.

¶ 76   Defendant contends that the State did use the MySpace photographs to assert defendant's

guilt. To support this contention, defendant quotes a portion of the State's closing argument in

which the prosecutor made the following statements, over objection.

                       "PROSECUTOR: We know that the defendant bragged

                about it afterwards, he bragged about killing Little Bones.



                                                  27
No. 1-12-1786


                       DEFENSE COUNSEL: Objection, Judge.

                       TRIAL COURT: Overruled. Ladies and gentlemen of the

                jury, you've heard the arguments and heard the evidence. Use your

                recollection.

                       PROSECUTOR: He bragged about killing Little Bones

                which we know is Victor Casillas."

¶ 77   This portion of the argument does not reference MySpace or any photographs as the

source of defendant bragging about the shooting. Further, as the State points out, one of the

detectives testified at trial that someone known as "Little Rowdy" was bragging about the murder

at Farragut High School. Since the argument does not refer to the MySpace photographs, the

argument was a proper comment based on evidence at trial.

¶ 78   Further, as the State points out, in rebuttal closing argument, the prosecutor specifically

discussed the relevance of the MySpace photographs:

                       "Antonio Casillas was not on trial. The defendant, as a

                matter of fact, isn't on trial for even being named Lil' Rowdy. He

                isn't on trial for being in some Farragut yearbook. He isn't on trial

                for having a MySpace page. He isn't on trial for posing with girls

                and drinking Corona. He isn't on trial for being a Latin King. He's

                on trial for shooting and killing Victor Casillas. He's on trial for

                injuring Leonel [sic] Medina.

                       The relevance of those MySpace photographs was that

                Antonio Casillas had those MySpace photographs. He looked at

                the Farragut yearbook. He got the name Oscar Flores. That



                                                  28
No. 1-12-1786


                information was used by police in their investigation. That

                information was used so that Oscar Flores's picture could be put

                into photo arrays.

                        He doesn't sit before you because he's a Latin King. Now,

                his actions are the reason why he sits before you. He doesn't sit

                before you because of that MySpace page. So the fact that there

                isn't a yearbook that you have to take back there, the fact that there

                isn't computer that you have to take back there, is totally irrelevant

                to the defendant's guilt in this case."

¶ 79   The prosecutor in rebuttal described the relevance of the MySpace photographs, and

made it clear to the jury that the photographs were not evidence of guilt. We conclude that the

trial court did not abuse its discretion in admitting the MySpace photographs for the limited

purpose as part of the course of police investigation. However, the captions to the photos are

prejudicial to defendant and should be redacted. It appears based upon the record before us that

the State cannot prove who wrote the captions, which appear to be bragging about the victim's

death, and could be attributed to defendant as a form of a confession. Although the MySpace

photographs may admitted as part of the police investigation, since the State cannot show who

wrote the prejudicial captions, the captions should not be admitted at trial.

¶ 80   Finally, defendant has asserted that his trial counsel was ineffective for failing to object

to evidence that defendant's photograph was in a Chicago police database and he had previously

been arrested. While we do not reach need to reach the question of whether trial counsel was

ineffective, we do observe that evidence of a mug shot is not admissible and should be avoided

on retrial. "When identification is a material issue at trial, testimony relating the use of mug



                                                   29
No. 1-12-1786


shots in an investigation may be introduced to show how a defendant was initially linked to the

commission of an offense. However, mug shot evidence tending to inform the jury of a

defendant's commission of other, unrelated criminal acts should not be admitted." People v.

Nelson, 193 Ill. 2d 216, 224 (2000). As previously discussed, defendant's identification was

linked to the MySpace photographs. Testimony relating to defendant's photograph in the police

database should not be admitted.

¶ 81   Based on the foregoing reasons, we reverse the decision of the circuit court of Cook

County and remand for a new trial in accordance with this decision.

¶ 82   Reversed and remanded.




                                               30